COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 STEVE CALDWELL
 D/B/A SK PRODUCTIONS,                          §              No. 08-15-00377-CV

                       Appellant,               §                   Appeal from

 v.                                             §                58th District Court

 ROY N. ETIE, INDIVIDUALLY,                     §           of Jefferson County, Texas
 GOLDEN TRIANGLE
 ENTERTAINMENT GROUP, INC.                      §                (TC # A-196,535)
 AND J & R FOOD AND BEVERAGE,
 L.L.C.,                                        §

                       Appellees.               §

                                       JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order Appellant to pay all costs of this

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.